DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 28 February 2022. 
Claims 1-20 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method and systems, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites: obtain patient records having demographic information, compare the demographic information in the patient records and determine that the demographic information in the patient records does not match, responsive to determining that the demographic information in the patient records does not match, determine whether the demographic information in the patient records that do not match are linked with a common household by comparing the patient records using a first set of one or more rules, criteria, or parameters, wherein comparing the records using the first set of the one or more rules, criteria, or parameters determines (a) whether the demographic information in the patient records that do not match include a common first name and a same date of birth and whether the patient records indicate membership in a common health care plan, (b) whether the demographic information in the patient records that do not match include personal identifiers that share at least a designated length of a character string, (c) whether the demographic information in the patient records that do not match include a common street address name, a common postal code, and the common first name and include a combination of a street address number and the common street address name is used by no more than a designated number of people, or (d) whether the demographic information in the patient records that do not match include the common street address name, the street address number, and the common postal code, and the combination of the street address number and the common street address name is used by no more than the designated number of people, determine whether the demographic information in the patient records that do not match includes exclusionary intra-family overmatching data according to the first set of one or more rules, criteria, or parameters responsive to determining that the demographic information in the patient records that do not match are linked to with the common household, determine whether the demographic information includes the exclusionary intra-family overmatching data by determining (e) whether the demographic information in the patient records that do not match include the common first name but different dates of birth that are within a designated time period of each other, (f) whether the demographic information in the patient records that do not match includes the same date of birth but different first names that include a designated nickname, a truncated variation of the first names, or initials of the first names, (g) whether the demographic information in the patient records that do not match include different character strings that have at least a designated length of identical characters, or (h) whether the demographic information in the patient records that do not match includes the different first names that differ by no more than a designated edit distance, determine that the patient records include the medical information of a same person responsive to determining that the demographic information in the patient records that do not match are linked with the common household but do not include the exclusionary intra-family overmatching data or responsive to determining that the patient records do not all include the medical information of the same person responsive to determining that the demographic information in the patient records are not linked with the common household or include the exclusionary intra-family overmatching data, repeatedly receive feedback data indicative of one or more of overmatching or undermatching the patient records to each other using the first set of one or more rules, criteria, or parameters, based on the feedback data by repeatedly modifying the one or more rules, criteria, or parameters of the first set into a modified set of the one or more rules, criteria, or parameters that differs from the first set, use the one or more rules, criteria, or parameters that are modified in the second set during repeated training of the one or more processors to reduce the one or more of overmatching or undermatching of the patient records during successive iterations examining the patient records.
Independent claim 19 recites: examining patient records that compares the patient records using one or more rules, criteria, or parameters; determining whether any of the patient records include different demographic information but include same medical information for a same person based on comparing the patient records using the one or more rules, criteria or parameters; receiving feedback data indicating an overmatching of the patient records to the same person or an undermatching of the patient records to the same person; modifying the one or more rules, criteria or parameters based on the feedback data and iteratively repeating one or more examining the patient records, determining whether any of the patient records include the different demographic information by the same medical information for the same person, receiving feedback data.
Independent claim 20 recites: compare patient records using one or more rules, criteria, or parameters and determine whether any of the patient records include different demographic information but include same medical information for a same person based on comparing the patient records using the one or more rules, criteria or parameters, receive feedback data indicating an overmatching of the patient records to the same person or an undermatching of the patient records to the same person, trained by modifying the one or more rules, criteria or parameters based on the feedback data, iteratively repeat one or more of examining the patient records, determining whether any of the patient records include the different demographic information but the same medical information for the same person, receiving the feedback data and training.
The recited limitations, as drafted, under their broadest reasonable interpretation, covers functions performable in the mind or with a pen and paper by comparing health records to determine if they are the same person or in the intra-family using rules, criteria, or parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “artificial intelligence (AI) record matching system”, “one or more processors”; “healthcare management system” are additional elements that are recited at a high level of generality (e.g., the “one or more processors” is configured to perform a method through no more than a statement that said instructions are to be executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “one or more processors configured to iteratively repeat one or more of examining the patient records” language is incidental to the instructions executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “repeatedly training the one or more processors”, “training the AI record matching system” and “training the one or more processors”, which are nominal or tangential addition to the abstract idea and amount to insignificant post-solution activity concerning an insignificant application. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of encoding healthcare data as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer and extra-solution elements. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figures 1, 4, and 
Paragraph 48, where “The order processing device 114 may include circuitry, a processor, a memory to store data and instructions, and communication functionality. The order processing device 114 is dedicated to performing processes, methods, and/or instructions described in this application. Other types of electronic devices may also be used that are specifically configured to implement the processes, methods, and/or instructions described in further detail below.”
Paragraph 233, where “For example, the record matching systems described and shown herein may determine which patient records belong to the same patient using one or more supervised machine-learning processes. These supervised machine-learning processes may include classification algorithms, defined as processes where the artificial neurons of the computer system derive, from training data, one or more sets of the matching rules described herein (e.g., one or more machine-learning models) for analyzing input records to determine whether two ( or more) records match to the same person ( or do not match to the same person).”
Paragraph 234, where “The AI or machine-learning processes may be used to generate or update the machine-learning models used by the artificial neurons to compare information from the patient records. A machine-learning model can be or include a mathematical representation of a relationship between input records and outputs (e.g., indications of a match between records to the same person or indications of no match between records to the same person), as generated using the machine-learning processes described herein. An input is provided to one or more of the input neurons of the neural network 1302 after the model is created. The output neurons within the network 1302 generate an output based on the relationships that are derived or learned by the neurons in the intermediate or hidden layer(s) 1308. Connections between the nodes within each layer and/or between the layers 1304, 1308, 1312 and/or the neurons may be created via the process of training the record matching network or record matching system. This training can adjust connections, values of parameters, weights, etc., between the neurons in the layers 1304, 1308, 1312 of the neural network 1302 to reduce instances of overmatching or undermatching records over time (and relative to another system that does not change the connections, parameter values, weights, etc.). Additionally or alternatively, the record matching system can train itself by adding or creating rules or criteria for analyzing records for matches. This repeated training process can be referred to as deep learning.”
Paragraph 271, where “The computer programs include processor-executable instructions that are stored on at least one non-transitory computer-readable medium. The computer programs may also include or rely on stored data. The computer programs may encompass a basic input/output system (BIOS) that interacts with hardware of the special purpose computer, device drivers that interact with particular devices of the special purpose computer, one or more operating systems, user applications, background services, background applications, etc.”
The claims recite additional elements for extra-solution activity, as recited above, each of which amounts to mere post-solution activity concerning an insignificant application. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-18, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Allowable Subject Matter
Claims 1-18 do not have a 102/103 rejection attached, as the limitations of “whether the demographic information in the patient records that do not match include a common first name and a same date of birth and whether the patient records indicate membership in a common health care plan”, “whether the demographic information in the patient records that do not match includes the same date of birth but different first names that include a designated nickname, a truncated variation of the first names or initials of the first names” and “modifying the one or more rules, criteria, or parameters of the first set into a modified set of the one or more rules, criteria or parameters that differs from the first set…to reduce the one or more of overmatching or undermatching of the patient records during successive iterations of the one or more processors examining the patient records” which are similar to the limitations of application 16/184,957 that overcame the prior art of: Bucur (US 10,340,033 B2), Neff (US 2015/0278452 A1), Muthukrishnan (US 2012/0173285 A1), Crockett (US 2013/0262141 A1), and Unruh (YS 2011/0193797 A1) and the newly found prior art of  Adjaoute (US 2016/0071017 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff (US 2015/0278452 A1) in view of Adjaoute (US 2016/0071017 A1).

CLAIM 19-
Neff teaches the limitations of:
determining whether any of the patient records include different demographic information but include same medical information for a same person based on comparing the patient records using the one or more rules, criteria or parameters (Neff teaches that the system uses steps (i.e., rules) to determine matches between patient records (i.e., comparisons between patient records to determine matches in different databases to include a complete list of EMR of the same patient) (para [0035-0036]))
receiving feedback data indicating an overmatching of the patient records to the same person or an undermatching of the patient records to the same person (Neff teaches that based on information feedback from the provider, more databases from different providers are searched to ensure that the matching amount of data is identified through aggregate responses (i.e., feedback data) to determine that other data bases that list the patient are related (i.e., not overmatched) (para [0034-0040]))
iteratively repeating one or more of examining the patient records, determining whether any of the patient records include the different demographic information but the same medical information for the same person, receiving the feedback data (Neff teaches that the system determines matches between patient records (i.e., comparisons between patient records to determine matches in different databases to include a complete list of EMR of the same patient) and that the system can repeat this process for different databases that the patient’s name has familial relation to ensure it’s the same patient, even if the familial relation is a different gender (i.e., different demographic information) but same medical data (same genetic diseases) of the same patient that is queried (para [0034-0040]))

Neff does not explicitly teach however Adjaoute teaches:

examining patient records using an artificial intelligence (AI) record matching system that compares patient records using one or more rules, criteria or parameters (Adajoute teaches the use of artificial intelligence in machine learning rules to compare patient records (para [0177, 0146, 0212]))
training the AI record matching system by modifying the parameters based on the feedback data (A similarity measure is computed between the input record and each one of the cases retrieved. The similarity measure returns a value that indicates how close the input record is to a given case retrieved. The case with the highest similarity measure is then selected as the case that best represents the input record. The solution is revised by using a function specified by the user to modify any weights assigned to fields in the database. Finally, the input record is included in the training database and the decision tree is updated for learning new patterns. (para [0232]))
and training the AI record matching system (Embodiments of the present invention integrate the constituent opinions of the technologies and make a single prediction class. How they integrate the constituent predictions 631-636 depend on a user-service consumers' selections of which technologies to favor and how to favor, and such selections are made prior to training the technologies, e.g., through a model training interface (para [0168]))



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Neff to integrate the application of training an artificial intelligence module to compare records of Adjaoute with the motivation of creating more accurate predictions (see: Adjaoute, paragraph 5).


CLAIM 20-
Neff teaches the limitations of:
one or more processors configured to compare patient records using one or more rules, criteria, or parameters and determine whether any of the patient records include different demographic information but include same medical information for a same person based on comparing the patient records using the one or more rules, criteria or parameters (Neff teaches that the system uses steps (i.e., rules) to determine matches between patient records (i.e., comparisons between patient records to determine matches in different databases to include a complete list of EMR of the same patient) and include different sexes of family members (i.e., different demographic information) but same medical genetic information (i.e., same medical information) of the same patient making the query (para [0033-0036]))
the one or more processors configured to receive feedback data indicating an overmatching of the patient records to the same person or undermatching of the patient records to the same person (Neff teaches that based on information feedback from the provider, more databases from different providers are searched to ensure that the matching amount of data is identified through aggregate responses (i.e., feedback data) to determine that other data bases that list the patient are related (i.e., not overmatched) (para [0034-0040]))
the one or more processors configured to iteratively repeat one or more of examining the patient records, determining whether any of the patient records include the different demographic information but the same medical information for the same person (Neff teaches that the system determines matches between patient records (i.e., comparisons between patient records to determine matches in different databases to include a complete list of EMR of the same patient) and that the system can repeat this process for different databases that the patient’s name has familial relation to ensure it’s the same patient, even if the familial relation is a different gender (i.e., different demographic information) but same medical data (same genetic diseases) of the same patient that is queried (para [0034-0040]))


Neff does not explicitly teach, however Adjaoute teaches:
the one or more processors configured to be trained by modifying the parameters based on the feedback data (A similarity measure is computed between the input record and each one of the cases retrieved. The similarity measure returns a value that indicates how close the input record is to a given case retrieved. The case with the highest similarity measure is then selected as the case that best represents the input record. The solution is revised by using a function specified by the user to modify any weights assigned to fields in the database. Finally, the input record is included in the training database and the decision tree is updated for learning new patterns. (para [0232]))
training the one or more processors (Embodiments of the present invention integrate the constituent opinions of the technologies and make a single prediction class. How they integrate the constituent predictions 631-636 depend on a user-service consumers' selections of which technologies to favor and how to favor, and such selections are made prior to training the technologies, e.g., through a model training interface (para [0168]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Neff to integrate the application of training an artificial intelligence module to compare records of Adjaoute with the motivation of creating more accurate predictions (see: Adjaoute, paragraph 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626